DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/08/2022 have been fully considered. Regarding the drawings, applicant explains how the ring is in cross-section in figure 13, however, the figure is very grainy and this examiner fails to see a ring 1308a or 1308b.

    PNG
    media_image1.png
    270
    584
    media_image1.png
    Greyscale

Please submit a clearer drawing. The objection to the drawing and rejection under 35 U.S.C. 112, first and second paragraph, have been withdrawn.

Rejection under 35 U.S.C. 102(a)(1) as being anticipated by Asgeirsson et al (2008/0004719).
Applicant’s amendments and arguments overcame the rejection.
Rejection under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (How Adidas Cracked the Code of 3D-Printed Shoes).
Regarding at least claims 1, 10 and 16, as shown in the figure below, the geometric lattice framework has variable densities including a first area where sub-shapes are smaller in size and have greater density (front of midsole) and a second area where the sub-shapes are greater in size (rear of midsole) than the first area and have less density.

    PNG
    media_image2.png
    196
    371
    media_image2.png
    Greyscale

The examiner further directs applicant to the video contained in their citation showing different densities as shown below.

    PNG
    media_image3.png
    689
    448
    media_image3.png
    Greyscale
 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (How Adidas Cracked the Code of 3D-Printed Shoes).
Wilson teaches a prosthetic foot cover device (shown below) comprising:

    PNG
    media_image4.png
    556
    756
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    374
    448
    media_image5.png
    Greyscale

a geometric lattice framework formed to resemble a human foot (midsole only or entire shoe),

    PNG
    media_image2.png
    196
    371
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    689
    448
    media_image3.png
    Greyscale

wherein the geometric lattice framework has a plurality of lattice cells extending in at least three axes to form the geometric lattice framework (midsole only or entire shoe; the upper portion of the shoe is a geometric lattice framework) and the geometric lattice framework has variable densities including a first area where sub-shapes are smaller in size (see depicted figures above) and have greater density and a second area where the sub-shapes are greater in size (see depicted figures above) than the first area and have less density;
an inner cavity formed in the geometric lattice framework which is sized and shaped to contain a prosthetic foot (self-evident), wherein the inner cavity has an opening (self-evident) to receive the prosthetic foot;
and a foot pad (black distal sole) that is an outer membrane layer and is formed as a portion (or is disposed over) of the lattice framework to support a portion of the geometric lattice foot framework. 
Claims 2 and 17, wherein the foot pad is all three of: a heel pad, a ball pad, a toe block, or a solid heel block. 
Claim 3, see depicted peripheral ring above.
Claim 5, the foot pad of claim 1 is the outer membrane (sole).
Claims 4 and 18, further comprising a sidewall support layer (inner most layer) formed on the inner cavity to support sidewalls of the lattice framework. 
Claim 6, it is the examiner’s position that the lattice cells having a lattice density and a member thickness to simulate polyurethane foam. 
Claim 7, wherein lattice framework has open lattice cells though which water or compressed air pass; see page 2, lines 4-5.
Claims 8 and 19, the inward curve at the heel to the opening is interpreted as the heel split lock on an interior of a heel in the inner cavity of the lattice framework. 
Claims 9 and 20, the Adidas shoe has forefoot splits that are tightened by the shoe lace.
Claim 11, the lattice foot framework is a asymmetric lattice structure (left or right foot). 
Claim 12, at least a portion of the lattice foot framework is a thin-wall lattice membrane. 
Claims 13 and 16, wherein the lattice foot framework has a first density of lattice cells (heel) in a first area and second density of lattice cells in a second area (toe) to generate a variable dynamic response to optimize functional characteristic for a user. 
Claim 14, see page 3, lines 1-5. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774